05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 21-0165


                                        DA 21-0165
                                                                                  L L:113

 STATE OF MONTANA,                                                           MAY 1 0 2022
                                                                          Bowen Greenwood
                                                                        Cie. , of Supreme Court
              Plaintiff and Appellee,                                             rlf 11firIntana




       v.                                                            ORDER

 IOLA MAERRIEA JOHNSTON,

             Defendant and Appellant.


      Counsel for Appellant Iola Maerriea Johnston fi led a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Johnston responded to counsel's brief
and objected to counsel's motion.
      The Court has now independently examinecl the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by Johnston
in her response. We conclude no arguments with potential legal merit can be raised in
Johnston's case.
      Therefore,
      IT IS ORDERED that this appeal is DISM1SS'FD.
      The Clerk is directed to provide copies of thi., > )rder to all counsel of record and to
Johnston personally. kin.,
      DATED this ) 6       day of May, 2022.




                                                                Chief Justice
                                                                           *